UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 DEL GLOBAL TECHNOLOGIES CORP. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: DEL GLOBAL TECHNOLOGIES CORP. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 8, 2010 To the Shareholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Meeting”) of DEL GLOBAL TECHNOLOGIES CORP., a New York corporation (the “Company”), will be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, 65 East 55th Street, New York, New York 10022 on Friday, January 8, 2010 at 10 a.m.,eastern time, or at any adjournment or postponement thereof, for the following purposes: 1. To elect six (6) members of the board of directors of the Company (the “Board”) to serve until the next annual meeting of shareholders and until their successors have been duly elected and qualify; 2. To ratify the appointment of BDO Seidman, LLP as our independent registered public accountants for the fiscal year ending July 31, 2010; and 3. To transact such other business as may properly be brought before the Meeting or any adjournment or postponement thereof. These proposals are more fully described in the proxy statement accompanying this notice.The Company’s Board recommends that you vote FOR each of these proposals.The Meeting may be postponed or canceled by action of the Board upon public notice given prior to the time previously scheduled for the Meeting or adjourned by action of the chairman of the Meeting.Only shareholders of record at the close of business on November 13, 2009 are entitled to vote at the Meeting. The Company is pleased to take advantage of the Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their shareholders on the Internet. The Company believes these rules allow us to provide shareholders with the information they need, while lowering the costs of delivery and reducing the environmental impact of the Annual Meeting. All shareholders are cordially invited to attend the Meeting in person.However, to ensure your representation at the Meeting, you are urged to vote as promptly as possible.Any shareholder attending the Meeting may vote in person even if such shareholder has returned a proxy, as long as the shares are held in the shareholder’s name or the brokerage firm, bank or other holder of record acting as the shareholder’s nominee confirms the shareholder’s ownership in writing.A list of shareholders entitled to vote at the Meeting will be available for inspection at our offices.If you have any further questions concerning the Meeting or any of the proposals, please contact John J. Quicke at (847) 288-7000. By Order of the Board of Directors /s/ John J. Quicke John J. Quicke President and Chief Executive Officer Roselle, Illinois Dated: November 20, 2009 DEL GLOBAL TECHNOLOGIES CORP. 50B N. GARY AVENUE ROSELLE, ILLINOIS 60172 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 8, 2010 INTRODUCTION This Proxy Statement is being furnished to shareholders by the Board of Directors of DEL GLOBAL TECHNOLOGIES CORP., a New York corporation (the “Company”), in connection with the solicitation of the proxies in the accompanying form for use at the 2010 Annual Meeting of Shareholders of the Company (the “Meeting”) to be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, 65 East 55th Street, New York, New York 10022 on Friday, January 8, 2010 at 10 a.m.,eastern time, or at any adjournment or postponement thereof. Beginning on November 20, 2009, the Company has made these materials available to you on the Internet or, upon your request, has delivered printed versions of these materials to you by mail, in connection with the Board’s solicitation of proxies for use at the Meeting. GENERAL INFORMATION Place and Time.The Meeting will be held at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP, 65 East 55th Street, New York, New York 10022 on Friday, January 8, 2010 at 10 a.m.,eastern time. Record Date and Voting.The Board of Directors fixed the close of business on Friday, November 13, 2009, as the record date (the “Record Date”) for the determination of holders of outstanding shares of the Company entitled to notice of and to vote on all matters presented at the Meeting.Such shareholders will be entitled to one vote for each share held on each matter submitted to a vote at the Meeting.On the Record Date, there were 24,246,165 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”), issued and outstanding, each of which is entitled to one vote on each matter to be voted upon.Shareholders may vote in person or by proxy. Purposes of the Meeting.The purpose of the Meeting is to vote upon (i) the election of six (6) directors for the ensuing year; (ii) the ratification of the appointment of BDO Seidman, LLP as our independent registered public accountants for the fiscal year ending July 31, 2010; and (iii) such other business as may properly be brought before the Meeting and any adjournment or postponement thereof. Internet Availability of Proxy Materials. Pursuant to rules adopted by the Securities and Exchange Commission (the “SEC”), the Company has elected to provide access to its proxy materials over the Internet. Accordingly, the Company is sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to shareholders of record and beneficial owners. All shareholders will have the ability to access the proxy materials at http://www.proxyvote.com or request to receive a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found in the Notice. In addition, shareholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Choosing to receive future proxy materials by email will save the Company the cost of printing and mailing documents to you and will reduce the impact of annual meetings on the environment. If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site. Your election to receive proxy materials by email will remain in effect until you terminate it. Quorum.The required quorum for the transaction of business at the Meeting is a majority of the votes eligible to be cast by holders of shares of Common Stock issued and outstanding on the Record Date.Shares that are voted “FOR,” “AGAINST” or “WITHHELD FROM” a matter are treated as being present at the Meeting for purposes of establishing a quorum and are also treated as shares entitled to vote at the Meeting (the “Votes Cast”) with respect to such matter. Abstentions and Broker Non-Votes.Broker “non-votes” and the shares of Common Stock as to which a shareholder abstains are included for purposes of determining whether a quorum of shares of Common Stock is present at a meeting.A broker “non-vote” occurs when a nominee holding shares of Common Stock for the beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received instructions from the beneficial owner.Neither broker “non-votes” nor abstentions are included in the tabulation of the voting results on the election of directors or issues requiring approval of a majority of the Votes Cast and, therefore, they do not have the effect of votes in opposition in such tabulations. Voting of Proxies.The Board of Directors of the Company is asking for your proxy.Giving the Board of Directors your proxy means you authorize it to vote your shares at the Meeting in the manner you direct.You may vote for all, some or none of the director nominees.You may also vote for or against the other proposals or abstain from voting.All valid proxies received prior to the Meeting will be voted.All shares represented by a proxy will be voted, and where a shareholder specifies by means of the proxy a choice with respect to any matter to be acted upon, the shares will be voted in accordance with the specification so made.If no choice is indicated on the proxy, the shares will be voted FOR the Company’s six (6) director nominees, FOR the ratification of the appointment of BDO Seidman, LLP as the Company’s independent registered public accountants for the fiscal year ending July 31, 2010 and as the proxy holders may determine in their discretion with respect to any other matters that properly come before the Meeting.A shareholder giving a proxy has the power to revoke his or her proxy, at any time prior to the time it is voted, by delivering to the Secretary of the Company a written instrument that revokes the proxy or a validly executed proxy with a later date, or by attending the Meeting and voting in person.The directors receiving a plurality of Votes Cast will be elected to fill the seats of our Board of Directors.The affirmative vote of a majority of the Votes Cast is required to ratify the appointment of the independent registered public accountants.As of the Record Date, there were 24,246,165 shares of the Company’s Common Stock issued and outstanding.The form of proxy accompanying this Proxy Statement confers discretionary authority upon the named proxyholders with respect to amendments or variations to the matters identified in the accompanying Notice of Meeting and with respect to any other matters which may properly come before the Meeting.As of the date of this Proxy Statement, management of the Company knows of no such amendment or variation or of any matters expected to come before the Meeting which are not referred to in the accompanying Notice of Annual Meeting. Attendance at the Meeting.Only holders of Common Stock, their proxy holders and the Company’s invited guests may attend the Meeting.If you wish to attend the Meeting in person but you hold your shares through someone else, such as a stockbroker, you must bring proof of your ownership and identification with a photo at the Meeting.For example, you could bring an account statement showing that you beneficially owned shares of Common Stock of the Company as of the Record Date as acceptable proof of ownership. 2 Costs of Solicitation.The cost of soliciting proxies will be borne by the Company.Such costs include the reasonable expenses of brokerage firms and others for forwarding the proxy materials to beneficial owners of Common Stock.In addition to solicitation by mail, solicitation may be made by certain directors, officers and employees of the Company, or firms specializing in solicitation; and may be made in person or by telephone or telegraph.No additional compensation will be paid to any director, officer or employee of the Company for such solicitation. Certain Financial Information.Please take note that the Company’s Annual Report on Form 10-K for the fiscal year ended August 1, 2009 (the “2009 Annual Report”) (without exhibits) is available on the Internet along with this Proxy Statement at http://www.proxyvote.com. Any shareholder of the Company may obtain without charge copies of the 2009 Annual Report and this Proxy Statement, including the Company’s certified financial statements and any exhibits, as filed with the SEC, by writing to the corporate secretary, Del Global Technologies Corp., 50B N. Gary Avenue, Roselle, Illinois 3 PROPOSAL I ELECTION OF DIRECTORS Nominees The Board is presently comprised of six (6) directors, four (4) of whom, Messrs.
